 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDwithout prejudice to his seniority or other rights or privileges,and makehim wholefor any loss of pay suffered by reasonof thediscrimination against himby paymentto him of a sum of money equalto that whichhe would have earned,his healthpermitting,by payment to him of a sum of money equal to thatwhichhe wouldhave earned from the date of the discriminationto the dateof reinstatement, lesshis net earnings during suchperiod.The amountsdue toboth Deborahand LouisLapp shallbe computedin accordance withthe formulaprescribed in F.W. Wool-worth Company,90 NLRB 289,291, 294.Upon thebasis of the foregoing findings of fact,and upon the entire record in thecase,Imake the following:CONCLUSIONS OF LAW1.Respondents are engaged in commerce within the meaning of the Act.2.By terminating the employment of Deborah Lapp, a supervisor,on or aboutMarch 14, 1962, Respondents have interfered with, restrained,and coerced theirnonsupervisory employees in the exercise of rights guaranteed in Section 7 of theAct and thereby have engaged in and are engaging in unfair labor practices withinthe meaning of Section 8(a) (1) of the Act.3.By causing to terminate, and by terminating,the employment of Louis Lapp,Respondents have engaged in unfair labor practices within the meaning of Section8(a) (1) and(3) of the Act.4.Respondents have not discriminated against Sanford Lapp as alleged in thecomplaint.[Recommendations omitted from publication.]Plochman and Harrison-Cherry Lane Foods,Inc. andGroceryand Food Products,Food Processors,Food Canners, Ware-house Employees and Related Office Employees Local No. 738,International Brotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America(Local 738, IBT), Petitioner.Case No. 13-RC-7989.December 13, 19692DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONPursuant to a stipulation for certification upon consent election, anelection by secret ballot was conducted by the Regional Director onSeptember 6, 1961, under the direction and the supervision of theRegional Director for the Thirteenth Region among the employees inthe unit described below.After the election the parties were furnishedwith a tally of ballots which showed that, of approximately 47 eligiblevoters, 44 votes were cast, of which 20 were for, and 23 were against, thePetitioner, 1 ballot was challenged, and 1 ballot was void.Thereafter,the Petitioner filed timely objections to conduct affecting the resultsand the conduct of the election.In accordance with the Board's Rules and Regulations, the RegionalDirector conducted an investigation, and thereafter issued a reportand supplemental report on objections, in which lie recommended thatthe objections be overruled and that the Board issue a certification ofresults of the election.Thereafter, the Petitioner filed timely excep-tions to the recommendations of the Regional Director.140 NLRB No. 11. PLOCHMAN&HARRISON-CHERRY LANE FOODS,INC.131Upon the entire record in this case,the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The Petitioner is a labor organization claiming to represent em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and(7) of the Act.4.The parties stipulated,and we find,that all production andmaintenance employees employed at the Employer's Chicago, Illinois,location,excluding office clerical employees,professional employees,guards, and supervisors as definedin the Act,constitute a unit ap-propriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.5.The Board has considered the objections,the Regional Director'sreports, and the exceptions thereto, and finds merit in the Petitioner'sobjections.The Regional Director's report reveals that 4 days prior tothe election the Employer mailed to its employees a pamphlet contain-ing copies of letters purportedly written by a minister's wife to hermother during the course of a labor dispute 5 years earlier at the plantof Potter-Brumfield Company in Princeton, Indiana. The letters tellthe purported story of an extraordinary strike, allegedly caused bynothing more than the refusal of the president of the local union atthe plant to sign a sick-leave form.According to the writer of theletters, union adherents were responsible for extreme acts of violenceand sabotage, including the shootingof an infantchild.On the daybefore the election in the present case the Employer assembled its em-ployees in the Company's executive offices.There the employees wereshown a 22-minute film entitled "And Women Must Weep." Thismovie, based upon the above letters, was ostensibly a true account ofthe Potter-Brumfield strike.It was, however,a dramatized produc-tion rather than a documentary film. The staging,acting, and direc-tion were performed by persons skilled in this medium.The com-petence of the cast and the excellence of the production resulted in amoving story of callous union leaders, a helpless employer,unfortu-nate victims,including,as a climax, the above-mentioned incident in-volving the infant, violence,fear, and hatred in an unnecessary strikefor no justifiable reason.According to the employer,this incidentpresented"in capsule forma nationwidecondition that is eating outthe heart of American liberty."Board records indicate that a strike did, in fact,occur at the Potter-Brumfield plant in 1956. In connection with this strike, the Inter-national Association of Machinists, which represented the employees,filed unfair labor practice charges against the Company in Case No.35-CA-728.These charges were dismissed in part and settled in part.681-492-63-vol. 140--10 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDApparently, no charges were filed by the Company against the Union.We also take official notice of a court injunction against picket-lineviolence by the Union and interference with legitimate picketing by theCompany.Both Union and Company were subsequently adjudgedin contempt of court for violation of this injunction.Except for thematerial circulated and shown by the Employer herein as part of itsantiunion campaign, there is no evidence that the excessive acts of rep-rehensible and unlawful conduct attributed to the union in Prince-ton, Indiana-and by association to all unions, including the Petitionerat the Employer's Chicago, Illinois, plant-occurred as portrayed bythe actors in the picture "And Women Must Weep."The issue before the Board is whether this type of campaignpropaganda is a legitimate exercise of the Employer's right to freespeech or an interference with the employees' right to select a unionfor the purposes of collective bargaining.Historically, the Board hasbeen reluctant to police or censor propaganda material used by the par-ties to persuade employees to vote for or against a union.' Exaggera-tions, name calling and, to some extent, falsehoods, have been permittedas normal campaign tactics.'However, the Board has set electionsaside because of misrepresentations, or other similar campaigntrickery, which involve a substantial departure from truth at a timewhich prevents the other party or parties from making an effectivereply.'The Employer's conduct in the instant case is a new and somewhatdifferent type of electioneering against union representation.Herethe Employer resorted not only to speeches and pamphlets, but usedthe creative efforts of a motion picture company to paint a fearfulpicture of what could happen to its employees if they voted the nextday for union representation. It is well established that the motionpicture is a much more powerful instrument than the printed orspoken word in arousing emotions and influencing attitudes.4 It maybe noted that the strike so vividly dramatized had occurred 5 yearsearlier in a different State, involving a different employer and a differ-ent union.As indicated above, it is not clear to what extent the eventsportrayed were the result of poetic license rather than fact.By hisshowing of the film to employees so shortly before the election, the Em-ployer foreclosed any opportunity for the Petitioner to explore thesematters or utilize the normal processes of communication and publicdiscussion to inform the employees of its findings concerning, and to'General Shoe Corporation,77 NLRB 124, 127.2 The Gummed Products Company,112 NLRB 10928United States Gypsum Company,130 NLRB 901, and cases cited therein4The profound impact of this visual medium has been documented too often by acknowl-edged authorities to warrant repetition hereSee Note, "Motion Pictures and the FirstAmendment," 60 Yale L.J. 696, 704-708 (1951) ; Doob, "Public Opinion and Propaganda,"498-526 (1949) , Charters, "Motion Pictures and Youth in Public Opinion and Communi-cations,"497 (Berelson&Janowitz ed. 1950) ;Perentesis,"Effectiveness of a -lotionPicture Trailer as Election Propaganda,"12 Public Opinion Q. 465(1948). THE GREAT ATLANTIC & PACIFIC TEA CO., INC.133refute the conclusions of, this dramatic film .5Thus, the Board is con-fronted with a campaign device where the art of the playwright andthe acting profession are employed to give substance to the Employer'sposition that all unions are irresponsible organizations and that a votefor union representation is a vote for strikes, violence, and perhapseven murder.Although an employer is free to state his opinion andmake his predictions, there is a thin line between a prediction and athreat, between truth and fiction.Having viewed the film "AndWomen Must Weep," we are satisfied that the Employer effectivelytarred the Petitioner with the alleged reprehensible conduct of thePrinceton union. In our opinion, the impact of this film upon theaverage viewer, who could reasonably accept the characters and eventsas true, was in the nature of misrepresentation which exceeded thebounds of permissible campaign propaganda and an interference withthe election of the following day.We shall therefore set the election aside, and we shall direct that anew election be conducted.[The Board set aside the election.][Text of Direction of Second Election omitted from publication.]MEMBERS RODGERS and LEEDOM,dissenting :We can see nothing in the motion picture involved herein, "And Wo-men Must Weep," 6 which supports the conclusion of the majority thatthe showing of this movie constitutes "misrepresentation" within themeaning of existing Board precedent.Nor do we find that the movieitself, or the timing thereof, interfered with the freedom of choice ofthe employees who participated in this election.Accordingly, wewould sustain the Regional Director and certify the results of the elec-tion herein.5In voting to set aside the election here, Chairman McCulloch does not find the factthat the film was shown on the eve of the election controlling.ewe reach this conclusion after viewing the film.Unlike our colleagues, however, wedo nothere undertake to write a review of the picture.We do not presume to saywhether, as a motion picture production, "And WomenMustweep," Is worthy of threestars, four bells, or any other designation of relative excellence.The Great Atlantic&Pacific Tea Co., Inc.andRetail ClerksInternational Association,Local 1435,AFL-CIO, Petitioner.Case No. 1-RC-6627.December 13, 1962DECISION ON REVIEW AND DIRECTIONOF THIRD ELECTIONOn March 1, 19629 the Regional Director for the First Region issueda Supplemental Decision and Certification of Results of Election ii Not published in NLRBvolumes.140 NLRB No. 10.